Citation Nr: 1452195	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability, claimed as trauma right hand.

2. Entitlement to service connection for a right hand disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, major depression, depressive disorder not otherwise specified, and anxiety disorder not otherwise specified.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

6. Entitlement to a disability rating in excess of 20 percent for a back disability.

7. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

8. Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the right knee.

9. Entitlement to a disability rating in excess of 20 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003, and February 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, an April 2012 rating decision by the RO in North Little Rock, Arkansas, and February 2013 rating decisions by the RO in Providence, Rhode Island.

In the July 2008 rating decision, the St. Petersburg RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include diagnoses of major depressive disorder (MDD), major depression, depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, major depression, depressive disorder NOS, and anxiety disorder NOS.

The Veteran testified at a Travel Board hearing in August 2011 regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of the hearing is associated with the claims file.  This matter was remanded by the Board in November 2011.

After efforts to comply with the Board's November 2011 remand action were undertaken, the matter was returned to the Board.  In July 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his August 2011 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2012).  The Veteran was informed that if no response was received within 30 days from the date of the July 2012 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the July 2012 notice letter, and as such, assumes the Veteran does not request another hearing.  Further, the Veteran did not request a hearing before the Board regarding any other issue currently on appeal.  See November 2013 substantive appeals.  Therefore, this matter is ready for review.

The Veterans Benefits Management System (VBMS) contains all documents related to the Veteran's claims for entitlement to service connection for a right shoulder disability, entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability, entitlement to a disability rating in excess of 20 percent for a back disability, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the right knee, and entitlement to a disability rating in excess of 20 percent for instability of the right knee.  VBMS also contains the majority of documents related to the Veteran's claim to reopen entitlement to service connection for a right hand disability.  The Virtual VA paperless claims processing system includes VA treatment records from the Providence VA Medical Center dated August 2012 to May 2013; other documents are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 attorney statement (TDIU should be awarded due to the Veteran's mental health and hand disabilities); see also December 2012 VA Mental Health Note (Veteran reports his back prevents him from working).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right shoulder disability, entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability, entitlement to a disability rating in excess of 20 percent for a back disability, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the right knee, and entitlement to a disability rating in excess of 20 percent for instability of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2007 rating decision denied entitlement to service connection for trauma to the right hand based on the determination that there was no current diagnosis of a permanent residual or chronic disability.  The Veteran did not submit a notice of disagreement with the June 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2007 rating decision.

2. Since the June 2007 RO decision, the Veteran advised VA of VA treatment records regarding his right hand, which include a December 2010 orthopedic surgery consultation which diagnosed a malunion and old dorsal dislocation of the long and ring metacarpal of the right hand as a result of a military injury.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hand disability.

3. It is at least as likely as not that the Veteran's current right hand disability is related to his military service.


CONCLUSIONS OF LAW

1. The June 2007 rating decision, which denied entitlement to service connection for trauma of the right hand, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the June 2007 rating decision is new and material, and the claim of entitlement to service connection for a right hand disability, claimed as trauma to the right hand, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. Service connection for a right hand disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A June 2007 rating decision denied the Veteran's claim of entitlement to service connection for trauma to the right hand, based on the determination that the evidence of record did not show a current diagnosis of a permanent residual or chronic disability.  The Veteran did not submit a notice of disagreement with the June 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2007 rating decision.  As such, the June 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2007 rating decision, the Veteran advised VA of VA treatment records regarding his right hand, which include a December 2010 orthopedic surgery consultation which diagnosed a malunion and old dorsal dislocation of the long and ring metacarpal of the right hand as a result of a military injury.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in June 2007, and provides a current diagnosis of a right hand disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right hand disability, claimed as trauma to the right hand, as it raises a reasonable possibility that the Veteran suffers a current right hand disability.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element for service connection under Shedden is met.  In April 2009, after a full examination, a VA physician's assistant assessed post-traumatic ossification/exostoses of the right hand.  In December 2010, a VA orthopedist diagnosed malunion and old dorsal dislocation of the long and ring metacarpal of the right hand, based upon x-rays.  

The second element of Shedden is also met.  The Veteran contends that his current right hand disability was caused by a Humvee hood being closed on and smashing his right hand during service.  See December 2012 Veteran statement; March 2007 VA examination report.  The Veteran's service treatment records and service personnel records do not contain a report of such an incident, or any medical records from the Veteran's deployment to Kuwait and Iraq.  However, the Veteran's service treatment records do contain multiple reports of an injury to the Veteran's right hand.  In October 2001, the Veteran stated that he had landed on his right hand when he jumped over a ditch and fallen; x-rays were negative, and a soft tissue injury was diagnosed.  In November 2001, the Veteran continued to complain of pain and limitation of range of motion of his right hand after falling on and injuring the hand, and a deformity at the dorsal aspect of the hand was noted.  The assessment included a carpal fracture versus a carpal dislocation, but x-rays were again negative.  However, the Veteran was placed on a temporary profile for "wrist pain/deformity."

Further, in his March 2006 report of medical history upon separation, the Veteran reported that a Humvee hood had fallen on his hand and broken off a piece of the lower bone of the ring finger, that a small piece of the bone was still in his hand, and a lump had formed.  The separation examiner commented, "F[racture right] hand, negative x-rays, HUMV accident OIF."  Upon the March 2006 separation examination, the examiner marked the Veteran's upper extremities as "abnormal," and noted a bony deformity of the dorsal right hand/wrist.  However, March 2006 x-rays of the Veteran's right hand/wrist were normal. 

The Board finds the third Shedden element, the nexus element, is also met.  Upon VA examination in March 2007, less than a year after the Veteran's separation from active duty service, the VA examiner noted the Veteran had a "bony callus like over the dorsum of the metatarsals [sic] proximally."  The Veteran showed normal dexterity strength, but with pain, as well as moderate pain with movements of the wrist, and upon strong grip.  The Veteran again reported that his hand had been on a Humvee and was smashed when another soldier closed the hood without warning.  Although one of the x-ray reports from the examination states it was for the right hand, the report actually discusses the Veteran's spine.  The VA examiner did not address any x-ray findings regarding the Veteran's right hand in his report, and diagnosed simply "trauma right hand."

At the April 2009 VA orthopedic surgery consultation in Orlando, the Veteran complained of right hand pain for over two years "after [the] hood of [a] Humvee fell onto [his] dorsal [right] hand."  The Veteran reported that the bony prominence at the site of the trauma on his dorsal right had was getting progressively larger, and that he was having difficulty performing his activities of daily living, and that lifting or gripping with the right hand provoked pain.  The physician's assistant noted that the Veteran had been seen by VA orthopedics in February 2008 for the same issue, and that conservative care had been recommended at that time.  The physician's assistant stated that an x-ray of the Veteran's right hand "reveals bony exostoses on bases of metacarpals 2, 3, & 4. Moderate increase in size of lesions with increased tenting of soft tissues noted when compared to prior [right] hand radiographs [on] 12/28/07."  Post-traumatic ossification/exostoses of the right hand was diagnosed.

At the December 2010 VA orthopedic surgery consultation in Little Rock, the Veteran again reported that while he was deployed in Iraq a Humvee hood landed directly on his hand, and that it was never formally treated.  The physician noted an "obvious deformity of the right hand with a dorsal prominence at the base of the metacarpal."  The physician reported that x-rays showed "[e]vidence of a previous fractured dislocation at the base of the middle and fourth metacarpals.  All of the fractures have since healed though [the Veteran] is left with dorsal dislocation of these joints."  The physician attributed the diagnosis as a result of the Veteran's reported in-service injury.

The Board finds that the competent and credible evidence of record indicates that it is at least as likely as not that the Veteran's current right hand disability is related to his military service.  Although there is no objective evidence of the Veteran's reported Humvee accident during service, the Veteran's service treatment records do document repeated complaints regarding the Veteran's right hand, and a bony deformity of the right hand was specifically noted by the examiner upon the Veteran's March 2006 separation examination.  The Veteran has continued to suffer from this right hand deformity since his separation from service, as VA records state it was observed and noted upon his VA examination in March 2007, upon x-rays in December 2007, by the Orlando VA orthopedics unit in February 2008, by the Orlando orthopedic surgery unit in April 2009, and the Little Rock orthopedic surgery unit in December 2010.  Further, the April 2009 Orlando VA orthopedic surgery examination stated the bony deformity was getting progressively larger.  Although the Veteran's in-service x-rays of the right hand were reported as normal, the Veteran has consistently attributed his current right hand disability to his military service, and the evidence of record does not indicate any trauma to the Veteran's right hand after his separation from active duty service.

Considering the competent and credible lay statements of record, the objective VA medical evidence, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current right hand disability is related to his active duty military service.  Accordingly, the Board finds that a grant of service connection is warranted for a right hand disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right hand trauma is reopened.

Entitlement to service connection for a right hand disability is granted.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric disorder is related to his deployment to Kuwait and Iraq during his active duty service.  The Veteran's DD 214 includes his award of the Iraq Campaign Medal, which confirms that he served in Iraq during Operation Iraqi Freedom (OIF).  The Veteran contends that although his DD 214s show a Military Occupational Specialty of Shower/Laundry and Clothing Repair Specialist, during deployment the Veteran served with a supply unit in areas where combat took place, and participated in daily convoys to and from Baghdad.  This contention is corroborated by lay statements associated with the Veteran's service personnel records.  See June 2006 statement by Sgt. L.E.V. (Veteran served as a supply clerk under his direct supervision during deployment to Operation Iraqi Freedom, while the company "continually changed locations during combat operations"); June 2006 statement by SFC J.A.C. (served as the motor sergeant for the Veteran's company, and he and the Veteran made countless supply runs, as well as served as the primary gun trucks for supply convoys that ran back and forth from Baghdad daily).  Lay statements also tend to corroborate the Veteran's account that he was struck by a Humvee while in the desert in Kuwait.  See July 2012 statement by Sgt. L.E.V. (ret.) (Veteran was accidentally struck by a Humvee in Kuwait on or about February 2003); January 2012 statement by Sgt. M.T.C. (on or about February 2003 the Veteran was struck by a moving military vehicle in Kuwait).  The evidence of record also includes color photographs submitted by the Veteran which he states are from his deployment, one of which appears to depict a burned body on the ground of the desert.  See March 2011 VA examination report.

Further, the Veteran contends he suffered psychiatric symptoms during his active duty service, to include depression, nervousness, and trouble sleeping.  See, e.g., August 2011 Travel Board hearing testimony.  The Veteran states that his drug and alcohol use during service were in part an attempt to manage his symptoms.  See, e.g., December 2012 VA Mental Health Note; August 2011 Travel Board hearing testimony; January 2011 VA MHC Diagnostic Assessment; January 2008 VA Mental Health Consult.  The Veteran's service treatment records include a February 2006 diagnosis of a sleep disorder, and although the Veteran's April 2006 mental status evaluation stated he did not suffer from a psychological disease or defect, as of June 2006 the diagnosis of adjustment disorder with mixed emotional features appears in the problem list in the Veteran's service treatment records.  However, the evaluation from which that diagnosis was made is not associated with the Veteran's service treatment records.  The Board notes the Veteran's separation examination was completed in March 2006, about eight months before his separation from service, and prior to the diagnosis of an adjustment disorder.

In its November 2011 remand, the Board instructed the AOJ to afford the Veteran a new VA examination, in part to address the diagnoses of acquired psychiatric disorders other than PTSD.  The VA examiner was instructed to consider the full record, to include lay statements and continuity of symptomatology.  Upon VA examination in March 2012, the VA examiner diagnosed depressive disorder, and opined that it was less likely than not caused or aggravated by the Veteran's military service because the Veteran did not seek mental health treatment in service, and his first contact with mental health was in 2008.  Further, the March 2012 VA examiner made an Axis II diagnosis of a personality disorder NOS, and opined, "...[I]t is thought that his depression is a symptom of emotional instability exacerbated by his personality disorder during times of significant stress.  As the typical course of a personality disorder is enduring and relatively stable over time,...it is the opinion of this examiner that his personality disorder has been present since at least early adulthood and is therefore less likely than not related to or exacerbated by his military service."

First, the Board notes that the Veteran's November 2000 entrance examination reported the Veteran's psychiatric examination as normal, and in his November 2000 medical prescreen the Veteran denied any psychological counseling.  Therefore, the Veteran's service treatment records do not indicate that any psychiatric disorder preexisted service.  Further, although the March 2012 VA examiner diagnosed a personality disorder, he did not opine as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by the Veteran's service.  Second, the Board finds that the March 2012 VA examiner's nexus opinion was based upon incorrect factual bases.  Although the VA examiner stated the Veteran did not seek mental health treatment in service, the Veteran's service treatment records do contain a diagnosis of adjustment disorder with mixed emotional features, as noted above.  Further, at his August 2011 hearing before the Board, the Veteran testified that he reported his psychological symptoms to his chain of command during service, but was told that nothing was wrong with him.  Although the first mental health treatment of record was in January 2008, that was only a little more than a year after the Veteran separated from service, not two years as reported by the VA examiner.  Further, the Veteran has asserted that he has suffered from psychological symptoms during and since his active duty service, a contention which the March 2012 VA examiner did not address.  The Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, the March 2012 VA examiner did not address any of the other diagnosed acquired psychiatric disorders of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  On remand, the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of his current acquired psychiatric disorder(s).

Orthopedic and Radiculopathy Claims

First, the Board notes that it appears the record does not contain all of the Veteran's VA treatment records.  No VA treatment records dated between March 2011 and August 2012 are associated with the evidentiary record.  However, the evidence of record indicates that in November 2011, the Vet reported he was moving from Arkansas to Florida.  See November 2011 Report of Contact.  In an August 2012 emergency department note from the Providence VA Medical Center, it was noted that the Veteran had recently relocated to Rhode Island from Florida.  The treatment records from Florida VA facilities are dated from January 2008 to May 2008, and pertain only to mental health treatment.  One April 2009 orthopedic consultation from the Orlando VA Medical Center, submitted by the Veteran, indicates the Veteran received more than just mental health treatment from VA in Florida, to include orthopedic treatment since at least December 2007.  The Board also notes that in June 2013, the Veteran indicated that he moved from Rhode Island back to Arkansas.  See June 2013 Report of General Information.  In April 2014, the Veteran reported he now lives in Florida, but did not provide VA with a new address.  See April 2014 Report of General Information.  Finally, in a January 2008 VA mental health consultation, the Veteran reported that he lived and worked in Texas for six months after he was discharged from service, and had motorcycle accidents in Texas which hurt his shoulder.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records since his separation from service at VA facilities in Texas, Florida, Arkansas, and Rhode Island.  The AOJ should also make appropriate efforts to contact the Veteran and/or his representative to confirm the Veteran's new address, and ask the Veteran to identify any relevant private treatment.

Next, the Board finds that a new VA orthopedic examination is necessary.

In December 2012, the Veteran was afforded a VA examination for his back, lower extremities, and shoulders.  In a February 2013 addendum opinion, the December 2012 VA examiner opined that the Veteran's current right shoulder disability is less likely than not related to his military service, because the Veteran's service treatment records were silent as to any complaints regarding the right shoulder, the Veteran's discharge examination was negative for a bilateral shoulder condition, the Veteran's service treatment records did not contain any evidence to substantiate the Veteran's claim that he was struck by a Humvee, and a January 2008 VA treatment note "show[s] the Veteran only complain[ed] of a shoulder injury after being involved in [a] post-discharge motorcycle accident."  The Board notes that the January 2008 VA mental health consultation note does not indicate which shoulder was hurt in the post-service motorcycle accident.  Further, the December 2012 VA examiner did not address the lay statements of record from individuals who served with the Veteran which tend to corroborate the Veteran's account that he was struck by a Humvee while deployed in Kuwait, including from the Veteran's direct supervisor.  See July 2012 statement by Sgt. L.E.V. (ret.); January 2012 statement by Sgt. M.T.C.  Finally, the Board notes the Veteran's service treatment records do not appear to contain any records from the Veteran's deployment to Kuwait or Iraq.  Again, the Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  On remand, the VA examiner should opine as to the nature and etiology of the Veteran's current right shoulder disability, taking into account all of the lay evidence of record.

Upon VA examination in December 2012, the VA examiner diagnosed radiculopathy of the left lower extremity.  The December 2012 VA examiner noted that upon examination the Veteran had decreased sensation in his left lower leg/ankle, and left foot/toes, a positive straight leg test on the left, and experienced mild numbness in the left lower extremity.  However, in a December 2012 VA physical therapy consultation for low back pain, the Veteran complained of numbness in both of his thighs with prolonged sitting.  On remand, the VA examiner should determine whether the Veteran has experienced radiculopathy in the bilateral lower extremities at any time during the appeal period, taking into consideration the Veteran's reports and his treatment records.

Finally, the Board notes the December 2012 examiner did not determine whether pain could significantly limit functional ability of the Veteran's service-connected left shoulder, back, and right knee during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The VA examiner noted the Veteran's reports regarding flare-ups upon examination in December 2012, but stated in an October 2013 addendum opinion that although the Veteran's "lumbar spine, right knee, and left shoulder pain, weakness, and fatigability limit his functional ability and [range of motion] during flare-ups and repetitive use," the examiner stated that he could not quantify the degrees of range of motion lost during flare-ups without objective evidence.  However, it does not appear that the December 2012 VA examiner considered the Veteran's treatment records.  See, e.g., December 2012 VA physical therapy consultation (reporting the Veteran's range of motion for his back in percentages).  As the AOJ has been instructed to obtain the Veteran's complete VA treatment records, on remand, the Veteran should also be afforded a new VA examination to determine the current disability level for the Veteran's service-connected back, left shoulder, and right knee, to include whether pain significantly limits his functional ability during flare-ups.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain the Veteran's current mailing address, to include asking his representative for assistance, if necessary.

2. After #1 has been completed, the AOJ should ask the Veteran to identify any private treatment related to his claims, to include treatment related to his shoulder(s) after a motorcycle accident in Texas.  The AOJ should undertake appropriate development to obtain any identified private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records, to include from VA facilities in Texas, Florida, Arkansas, and Rhode Island, from 2006 to present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, MDD, major depression, depressive disorder NOS, and anxiety disorder NOS.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since February 2008.

The examiner should address all of the diagnoses of acquired psychiatric disorders contained in the Veteran's VA treatment records, to include PTSD, MDD, major depression, depressive disorder NOS, and anxiety disorder NOS.  See also January 2013 VA Mental Health Note (noting the Veteran "presents with a complex array of self-reported symptoms and psychiatric history since his military discharge in 2006...His array of symptoms has resulted in diagnostic inconsistencies since he initially presented for treatment in 2008.")

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressors include being hit by a Humvee while deployed in Kuwait, which has been attested to by fellow servicemen in lay statements.  See July 2012 statement by Sgt. L.E.V. (ret.); January 2012 statement by Sgt. M.T.C. 

The examiner is also to note the color photographs submitted by the Veteran which include a picture of a burned body, as referenced by the March 2011 VA examiner.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  

The examiner is to note the Veteran's service in Iraq during Operation Iraqi Freedom, with a supply unit in areas where combat took place, and his participation in daily convoys to and from Baghdad, to include serving as the primary gun truck.  See March 2012 VA examination report; August 2011 Travel Board hearing testimony; March 2011 VA examination report August 2008 Veteran statement; June 2006 statement by Sgt. L.E.V.; June 2006 statement by SFC J.A.C.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2008, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should address the Veteran's contentions that he experienced psychiatric symptoms in service, to include depression, nervousness, and trouble sleeping.  See, e.g., August 2011 Travel Board hearing testimony.  The examiner should address the Veteran's contentions that his drug and alcohol use during service were in part an attempt to manage his symptoms.

The examiner should also specifically address the diagnoses of a sleep disorder, and adjustment disorder with mixed emotional features contained in the Veteran's service treatment records.  The VA examiner should also note that the Veteran's discharge examination was completed in March 2006, although the Veteran was not discharged from service until November 2006.

e) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2008, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by one or more of the Veteran's service-connected disabilities.

The examiner should specifically address the contention by the Veteran's attorney that his depression is proximately due to, or aggravated by, his service-connected disabilities.  See June 2014 attorney brief.

f) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2008, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

g) If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

h) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1, #2, and #3 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and etiology of his right shoulder disability, and the severity of his service-connected left shoulder, back, radiculopathy of the left lower extremity, and right knee.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) For the Veteran's claimed right shoulder disability, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's contention that he injured both of his shoulders when he was struck by a Humvee in Kuwait during deployment, but that he did not receive medical attention.  See, e.g., December 2012 Veteran statement; August 2011 Travel Board hearing testimony.  The examiner should also specifically address the lay statements from individuals who served with the Veteran stating that he was struck by a Humvee in Kuwait.  See December 2012 statement by Sgt. L.E.V. (ret.) (Veteran's direct supervisor during deployment, according to a June 2006 statement in the Veteran's service personnel records); January 2012 statement by Sgt. M.T.C.

b) For the Veteran's shoulders, his back, and his right knee, the examiner should specifically state range of motion findings using a goniometer.  

c) For the Veteran's shoulders, back, and right knee, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

d) The examiner should describe any subluxation or instability of the right knee.

e) Regarding the Veteran's back, the examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

f) The examiner should specifically assess the severity of all neurological symptomatology, manifested at any time during the appeal period (since September 2012), that is at least as likely as not due to the Veteran's service-connected spine disability.  This includes the Veteran's service-connected radiculopathy of the left lower extremity.

The examiner should specifically address the Veteran's reports that he experienced numbness in both of his thighs with prolonged sitting.  See, e.g., December 2012 VA physical therapy consultation for low back pain.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


